Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Information Disclosure Statement


1.	The references disclosed within the information disclosure statement (IDS) submitted on April 8, 2022, and November 12, 2021, have been considered and initialed by the Examiner. 

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/493,759.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they both disclose a laminate comprising a substrate layer, an intermediate layer and a fluorine based resin layer.  Although copending Application No. 16/493,759 does not disclose the thickness as claimed, thickness modifications involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and therefore obvious. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984) See MPEP 2144.04.
All of the remaining instant claims recite similar subject matter as claims 2-10 of copending '759.


4.	Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/493,758.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they both disclose a laminate comprising a substrate layer, an intermediate layer and a fluorine based resin layer.  Although copending Application No. 16/493,758 does not disclose the thickness as claimed, thickness modifications involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and therefore obvious. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984) See MPEP 2144.04. 
All of the remaining instant claims recite similar subject matter as claims 2-8 of copending '758.

5.	Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9-11 of copending Application No. 16/478,209.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they both disclose a laminate comprising a substrate layer, an intermediate layer and a fluorine based resin layer.  Although copending Application No. 16/478,209 does not disclose the upper yield point stress of the laminate, substantially identical materials treated in a substantially identical manner are expected to have substantially identical properties.  In the present case the laminate is carried out using material and process conditions which are substantially identical to those disclosed by applicants. Therefore the laminate discussed above would be expected to meet the claimed upper yield point stress.
All of the remaining instant claims recite similar subject matter as claims 2-6 and 9-11 of copending '209.


6.	Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/493,757.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they both disclose a laminate comprising a substrate layer, an intermediate layer and a fluorine based resin layer.  Although copending Application No. 16/493,757 does not disclose the thickness as claimed, thickness modifications involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and therefore obvious. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984) See MPEP 2144.04. 
All of the remaining instant claims recite similar subject matter as claims 2-12 of copending '757.

Claim Rejections – 35 USC § 103(a)

7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 1 and 3-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tsai et al. (U.S. 2003/0008152). 
Tsai discloses a barrier base film used for blister (press through) packaging (paragraph [0040]) (paragraph 38 and claims 9-10) comprising at least one layer of fluoropolymer, such as PCTFE (claim 3), a layer of cyclic olefin polymer, and an intermediate adhesive layer. The total thickness of the film is 292 µm, the layer of PCTFE has a thickness of about 25 pm (paragraphs 30-32). Although the thickness value of Tsai overlaps the claimed thickness range, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Tsai does not appear to explicitly teach the upper yield point stress, however substantially identical materials treated in a substantially identical manner are expected to have substantially identical properties.  In the present case the blister packaging is carried out using material and process conditions which are substantially identical to those disclosed by applicants. Therefore the blister packaging discussed above would be expected to meet the claimed upper yield point stress, as in claims 1, 3-4 and 6-7.
Concerning claim 5, Tsai discloses the water vapor transmission (permeation) of the film was 0.009 g/100 in2/day at 37.8°C and 100% RH (Example 3, paragraphs [0030]-[0032]), which is equivalent to 0.1395 g/m2/24 hours.

Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LAWRENCE D FERGUSON/Examiner, Art Unit 1781